July 10, 2003

Internet Studios, Inc./RKO Pictures, Inc.
1351 4th Street, Suite 227
Santa Monica, CA 90401

Attention: Mr. Robert K. MacLean - Chairman

Gentlemen:

This letter confirms the engagement of Natexis Bleichroeder Inc. ("NBI") to act
as placement agent for Internet Studios, Inc./RKO Pictures, Inc. (together with
its subsidiary, associated and affiliated companies and their successors,
individually or together, the "Company") in connection with the Company's
capital-raising activities pursuant to one or a series of private placements of
securities in accordance with the terms of the Securities Act of 1933 (a
"Financing" or "Financings"). This letter confirms our understanding with
respect to our engagement (the "Letter Agreement").

I. Scope of Assignment

NBI accepts this engagement as an independent contractor with duties owed solely
to the Company itself and not its shareholders directly. In this regard, we
propose to introduce the Company to prospective investors (any such investor or
investors introduced by NBI hereinafter referred to as an "Investor" or
"Investors") and follow up on such introductions, including the coordination and
facilitation of any presentations, discussions, meetings, due diligence and
negotiations with such Investors.

This engagement shall be undertaken by NBI on a "best efforts" basis with no
commitment to underwrite the Company's securities.

II. Compensation for Services

The Company is not obligated to pay a retainer fee to NBI, but as compensation
for the services rendered by NBI hereunder, agrees to pay success-based fees as
follows:

1) Cash Placement Fee - Upon the closing of a Financing with any Investor, the
Company shall pay NBI a cash placement fee (a "Cash Placement Fee") equal to 10%
of the principal amount provided by any Investor. The Company shall also pay NBI
10% on any future amounts provided by any such Investor through the exercise of
any options, warrants or commitments to buy more shares provided for in
connection with a Financing.

2) Warrant Placement Fee - Upon the closing of a Financing with any Investor,
the Company shall execute a warrant purchase agreement with NBI and issue a
warrant to NBI (a "Warrant Placement Fee") to buy securities of the same kind
purchased by such Investor equal to an additional 10% of such securities
purchased.

All Warrants issued to NBI as compensation for its services shall have the same
exercise price as the securities purchased in the Financing, shall have an
initial term of five years (beginning on the date of issuance), shall be
exercisable at any time in whole or in part, and shall contain customary terms,
including adjustment provisions in the event of stock splits, stock dividends,
reorganizations, recapitalizations or other similar transactions, and cashless
exercise provisions (whereby NBI may elect to receive stock based upon the
difference between the exercise price and market price of the Company's stock).
The securities underlying the Warrants shall have the same economic and other
rights, including registration, information and anti-dilution rights beginning
on the date the Warrants are issued.

A Cash Placement Fee and Warrant Placement Fee will be payable whether a
Financing occurs in one tranche or in a series of tranches. If the closing is in
a series of tranches, a pro rata portion of the Cash Placement Fee and Warrant
Placement Fee will be paid at the closing of each tranche.

The Company also agrees to appoint NBI as either: (i) the book-running lead
manager, or (ii) a co-lead manager, with no less than 20% of the gross
economics, of the next bona fide offering of common shares to the public by the
Company or any successor. This obligation is contingent upon the closing of a
Financing with any Investor.

III. Out-of-Pocket Expenses

In addition to any fees that may be payable to NBI hereunder and regardless of
whether a Financing is closed, the Company hereby agrees, from time to time upon
request, to reimburse NBI for all reasonable out-of-pocket expenses incurred in
performing the services hereunder and approved in advance by the Company.

IV. Information Disclosure and Confidentiality

In connection with NBI's engagement, the Company: (i) will furnish NBI with all
information concerning the Company which the Company deems material or which NBI
reasonably deems appropriate, (ii) will inform NBI of any material change in the
Company or to the previously supplied material, and (iii) will provide NBI with
access to the Company's officers, directors, accountants and counsel, it being
understood that NBI will rely upon such information supplied by the Company, its
officers and agents without any independent investigation or verification
thereof. All non-public information concerning the Company which is given to NBI
will be used solely in the course of the performance of our services hereunder
and will be treated confidentially by us for so long as it remains non-public.

V. Indemnification

The Company agrees to defend, indemnify and hold NBI and its directors,
officers, employees and agents, harmless from and against any and all claims or
liability arising out of NBI's performance under this Letter Agreement except to
the extent such claims or liability result from the gross negligence or willful
misconduct of NBI.

VI. Term of Engagement

It is understood that the Company hereby engages NBI for financial advisory
services hereunder for a term (the "Term of Engagement") ending at any time
after six months from the date hereunder, upon 30 days' prior written notice by
either party.

VII. Financings after the Term of Engagement

If, within the twelve months following the expiration of the Term of Engagement,
a private placement of securities of the Company occurs with any Investor or any
entity affiliated with or referred by any Investor, then the Company will be
obligated to pay NBI a Cash Placement Fee, a Warrant Placement Fee and expenses
incurred, as described in Sections II and III, respectively, of this Letter
Agreement.

If a Financing with any Investor occurs during the Term of Engagement, the
Company will be obligated to pay a Cash Placement Fee and a Warrant Placement
Fee on any future amounts provided by any such Investor or its affiliates after
the Term of Engagement, prior to the next public offering of the Company's
common shares.

VIII. Governance

This Letter Agreement: (i) shall be governed by and construed in accordance with
the laws of the State of New York, (ii) refers dispute resolution provisions to
arbitration under the National Association of Securities Dealers, (iii)
incorporates the entire understanding of the parties with respect to the subject
matter hereof and supersedes all previous agreements should they exist with
respect hereto, (iv) may not be amended or modified except in writing executed
by the Company and NBI, and (v) shall be binding upon and inure to the benefit
of the Company, NBI, and their respective successors and assigns.

Please confirm that the foregoing is in accordance with your understanding of
the terms of our engagement by signing and returning to us the enclosed
duplicate of this Letter Agreement. The Company hereby represents and warrants
to NBI that this Letter Agreement has been duly authorized, executed and
delivered on behalf of the Company and constitutes a legal, valid and binding
agreement enforceable in accordance with its terms.

Very truly yours,
NATEXIS BLEICHROEDER INC.
By: /s/ Roberto T. Fabros
Name: Roberto T. Fabros
Title: Senior Vice President

Accepted and Agreed to:
INTERNET STUDIOS, INC./RKO PICTURES, INC.
By: /s/ Robert K. MacLean
Name: Robert K. MacLean
Title: Chairman